Citation Nr: 1045361	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-21 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a low 
back disorder and if so, whether service connection is warranted 
for the claimed disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a neck 
disorder and if so, whether service connection is warranted for 
the claimed disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to January 
1973 and from October 1974 to October 1977.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in August 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The issues of entitlement to service connection for a low back 
disorder and a neck disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In October 2002, the RO denied the Veteran's service 
connection claim for a neck disorder and entitlement to reopen 
the claim for a low back disorder and the Veteran did not appeal 
this decision within one year from the date of the rating 
decision.

2.  Evidence associated with the claims file since the October 
2002 rating decision was not of record at the time of the October 
2002 rating decision and relates to an unestablished fact 
necessary to substantiate the Veteran's claims of entitlement to 
service connection for a low back disorder and a neck disorder.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The evidence received subsequent to the October 2002 rating 
decision is new and material and the claim of entitlement to 
service connection for a low back disorder and a neck disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 
3.156(a) and (c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  For reasons explained in detail below, the 
Veteran's claims of entitlement to service connection for a low 
back disorder and neck disorder are found to be reopened by way 
of the submission of new and material evidence.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

II.  New and Material Evidence 

An unappealed rating decision in October 2002 denied the 
Veteran's claims of entitlement to service connection for a low 
back disorder and a neck disorder on the basis that there was no 
evidence of a current diagnosis of the claimed disorders and 
there was no evidence of a diagnosis of a neck disorder in the 
service treatment records.  The relevant evidence of record at 
the time of the rating decision consisted of service treatment 
records, VA treatment records dated in June 1997 and from August 
2000 to September 2000, a February 1997 VA examination and the 
Veteran's lay statements.  The Veteran did not file a notice of 
disagreement with the October 2002 rating decision within the 
one-year time limit.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2010).  

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108 (West 
2002).  "New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing evidence 
that by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2010).  When determining whether the claim should 
be reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Competency of new evidence, however, is not presumed. 

In March 2006, the Veteran submitted a request to reopen his 
service connection claims for neck injury and lower back injury.  
Evidence received since the October 2002 rating decision includes 
VA treatment records and the Veteran's lay statements in support 
of his claim.  The VA treatment records are new in that they show 
the Veteran has a current diagnosis of a neck disorder and a back 
disorder, which was not of record at the time of the October 2002 
rating decision.  In addition, the evidence is material as the 
Veteran has a current diagnosis of his claimed disorders.  Thus, 
the Board finds the new evidence relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
Such evidence is so significant that it must now be considered in 
order to decide fairly the merits of the claim.  Accordingly, the 
Veteran's claims of entitlement to service connection for a low 
back disorder and a neck disorder are reopened.  See 38 C.F.R. § 
3.156(a).


ORDER

1.  New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened and the appeal is granted to that extent only.

2.  New and material evidence having been submitted, the claim of 
entitlement to service connection for a neck disorder is reopened 
and the appeal is granted to that extent only.
REMAND

After a review of the record, the Board has determined that 
further evidentiary development is necessary before the Board can 
adjudicate the remaining issues on appeal.  

The Board observes that the Veteran contends that his low back 
disorder and neck disorder are related to a motor vehicle 
accident during military service.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current disability 
or symptoms of a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  See 38 C.F.R. § 3.159(c)(4), McLendon v. Nicholson, 
20 Vet. App. 79 (2006).   Veteran was previously provided with a 
VA examination in February 1997 for his low back claim; however, 
the examiner did not provide any opinion on whether his current 
low back disorder was related to military service.  A review of 
the Veteran's service treatment records indicates that the 
Veteran sought treatment for back pain in November 1972.  He was 
diagnosed with a muscle strain.  The service treatment records 
also show that the Veteran was involved in a motor vehicle 
accident in May 1977.  The service treatment records document 
that the Veteran was wearing neck support and his trapezius was 
swollen.  The Veteran contends that the onset of his current 
disorder was during military service.  Therefore, there is 
evidence of record indicating that the Veteran's current low back 
and neck disorders may be related to military service.  Based on 
the foregoing, the Board finds that the Veteran should be 
provided with a VA examination and opinion. 

In addition, the Veteran asserts that he has archived records 
that are not in the claims file from the Memphis, Tennessee VA 
Medical Center (VMAC) starting in 1980.  The Veteran also noted 
that he was treated for a low back and neck disorder at the 
Fitzsimmons, Denver, Colorado VAMC in 1978.  Thus, the Board 
finds that these issues must be remanded so that steps can be 
taken to obtain the VA treatment records.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain the Veteran's 
VA treatment records from the Fitzsimmons 
Denver, Colorado VAMC dated in 1978 and VA 
treatment records from the Memphis, Tennessee 
VMAC from 1980 to the present.  If those 
records are not available, the RO should 
attempt to obtain the records from any 
alternative source available.  If the records 
are still not available, obtain written 
confirmation of that fact.  If after the above 
steps have been taken and VA concludes that it 
is reasonably certain that further efforts to 
obtain the records would be futile, VA will 
provide the Veteran with notice of that fact 
as required under 38 U.S.C.A. § 5103A(b)(2) 
and 38 C.F.R. § 3.159(e) and allow an 
appropriate period of time for the Veteran to 
respond.  The notice must contain the identity 
of the records VA was unable to obtain, an 
explanation of the efforts VA made to obtain 
the records, a description of any further 
action VA will take regarding the claim and a 
notice that the Veteran is ultimately 
responsible for providing the evidence.  

2.	Thereafter, schedule the Veteran for an 
examination to determine the identity and 
etiology of any neck and low back disorder 
that may be present.  The claims file, 
including a copy of this remand, must be made 
available to the examiner for review, and the 
examiner should indicate that the claims 
folder was reviewed in connection with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The examiner 
is requested to review all pertinent records 
associated with the claims file and offer an 
opinion as to whether the Veteran's status 
post lumbar fusion and status post cervical 
fusion and any other back or neck disorder 
found on examination is at least as likely as 
not (i.e., a fifty percent or greater 
probability) related to the Veteran's active 
military service to include any reported 
symptomatology and the automobile accident in 
1977.  The examiner should provide a complete 
rationale for all conclusions reached.  

3.	Upon completion of the foregoing and any other 
development deemed necessary, the RO should 
readjudicate the Veteran's claims of 
entitlement to service connection for a low 
back disorder and a neck disorder based on the 
entire evidence of record.  If the benefits 
sought on appeal remains denied, the RO should 
provide the Veteran and his representative 
with a supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedure, the case should be returned to the 
Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


